1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANIEL HECKO,                             Case No.: 18-cv-1951-GPC-MDD
12                                Plaintiff,
                                               ORDER ON JOINT MOTION FOR
13   v.                                        DETERMINATION OF
                                               DISCOVERY DISPUTE
14   RUTH'S CHRIS HOSPITALITY
                                               REGARDING DEFENDANT'S
     GROUP INC.,
15                                             INITIAL DISCLOSURES
                                Defendant.
16                                             [ECF NO. 39]
17
18         This Joint Motion presents Plaintiff’s motion for sanctions against
19   Defendant for alleged violations of Rule 26, Fed. R. Civ. P., filed on June 18,
20   2019. (ECF No. 39). Specifically, Plaintiff wants Defendant to be sanctioned
21   for failing to include in its initial disclosures under Rule 26(a)(1)(A)(ii) the
22   “Elite Binder” used by Defendant’s managers as a resource for handling
23   certain duties; scheduling and staffing documents for the Del Mar restaurant
24   from July 25, 2017, to November 1, 2017; and documents reflecting written
25   performance warnings regarding Plaintiff allegedly written by Plaintiff’s
26   manager, Ms. West. Plaintiff also seeks to re-depose certain witnesses at
27   Defendant’s expense.

                                               1
                                                                       18-cv-1951-GPC-MDD
1                                 LEGAL STANDARD
2         Rule 26(a)(1)(A)(ii) requires each party to provide to the other parties,
3    without a discovery request, “a copy – or a description by category and
4    location - of all documents that the disclosing party has in its possession,
5    custody or subject to its control and may use to support its claims or
6    defenses.” Rule 26(e) requires a party who has made a disclosure under Rule
7    26(a) to supplement its disclosure
8         in a timely manner if the party learns that in some material
          respect the disclosure or response is incomplete or incorrect, and if
9         the additional or corrective information has not otherwise been
10        made known to the other parties during the discovery process….
11   Rule 26(e)(1)(A).
12        Fed. R. Civ. P. Rule 26(g) requires that every disclosure under Rule
13   26(a)(1) be signed by an attorney of record. By signing, the attorney is
14   certifying that to the best of the attorney’s knowledge, information and belief
15   formed after a reasonable inquiry, that the disclosure is complete at the time
16   it was made. Rule 26(g)(1)(A). Sanctions may be imposed upon the signer
17   who violates this rule without substantial justification. Rule 26(g)(3).
18        Finally, Rule 37(c), Fed. R. Civ. P., provides for sanctions for failing to
19   disclose or supplement under Rule 26(a) or (e) unless the failure is
20   substantially justified or harmless. Rule 37(c)(1).
21                                   DISCUSSION
22        In its initial disclosures under Rule 26(a)(1)(A)(ii), Defendant identified
23   categories of documents that it may use to support its claims and defenses.
24   The categories included “Plaintiff’s personnel file and other personnel-related
25   documents regarding Plaintiff and his performance” and “documents relating
26
27

                                             2
                                                                      18-cv-1951-GPC-MDD
1    to Plaintiff’s job duties.” (ECF No. 39-2 at 8).1
2          A. Written and Verbal Performance Warnings
3          Christina West, Plaintiff’s last immediate supervisor, testified in
4    deposition that she issued a verbal and written warning to Plaintiff regarding
5    his performance and that the verbal warning was memorialized in a writing.
6    Defendant asserts that despite several in-depth searches, those writings
7    cannot be located. Plaintiff provides no evidence to suggest that Defendant
8    had and destroyed these documents in anticipation of or during this
9    litigation.
10         Plaintiff’s position here is hard to fathom. These documents, if they
11   existed, likely would benefit Defendant and harm Plaintiff. As it stands, the
12   fact that Defendant cannot produce documentary support for a manager who
13   has claimed that she did write up Plaintiff for deficient performance is even
14   better for Plaintiff. Defendant cannot produce documents that are not within
15   its possession, custody or control, despite reasonable efforts to locate them.
16   No sanction will issue on this basis.
17         B. Staffing/Scheduling Records for Del Mar Restaurant
18         Plaintiff again has the Court scratching his head. On May 8, 2019, in a
19   Joint Motion, Plaintiff sought to compel Defendant to respond to
20   interrogatories and requests for production calling for Defendant to disclose
21   the number of employees, including managers, employed by Defendant in
22   southern California as of the time of Plaintiff’s termination. (ECF No. 22).
23   On May 17, 2019, the Court held a hearing and granted, in part, Plaintiff’s
24   motion and ordered Defendant to disclose management staffing levels for its
25
26
     1The Court will refer to pagination supplied by CM/ECF rather than original pagination
27   throughout.

                                                3
                                                                           18-cv-1951-GPC-MDD
1    restaurants in San Diego County and for its Irvine restaurant for the period
2    encompassing July 2017 through October 2017. (ECF No. 31 at 6-8).
3    Defendant was required to produce the required responses no later than 30
4    days following the hearing. Plaintiff did not assert, in its moving papers nor
5    at the hearing, that Defendant was under an obligation to produce this
6    information pursuant to its initial disclosures. To the extent Plaintiff now
7    challenges Defendant for not disclosing scheduling information, there is no
8    evidence that Plaintiff requested it. Defendant asserts that Plaintiff raised it
9    for the first time on May 29, 2019, and Defendant agreed to produce it. (ECF
10   No. 39 at 11).
11        Defendant asserts that at the time of its initial disclosures, and even
12   now, that these are not documents that it may use at trial. Consequently,
13   there is no Rule 26 violation here.
14        C. Elite Binder
15        Similarly, it is not apparent that Defendant intends to use or may use
16   any version of the Elite Binder to support its claims or defenses. The fact
17   that Defendant’s initial disclosures provide that Defendant may use
18   documents related to Plaintiff’s job duties did not require Defendant to
19   produce all documents regarding Plaintiff’s job duties without a discovery
20   request. Defendant satisfied its obligation under Rule 26(a)(1)(A)(ii) by
21   providing a categorical description. Only when and if Defendant decides that
22   it may use the Elite Binder in support of a claim or defense must Defendant
23   disclose it; except that it has already become known through the discovery
24   process. See Rule 26(e)(1)(A).
25        Plaintiff questioned a witness using a version of the Elite Binder that
26   may have been current when Plaintiff was employed by Defendant.
27   Plaintiff’s assertion that Defendant should have produced, as part of its

                                            4
                                                                    18-cv-1951-GPC-MDD
1    initial disclosures, a current version of that manual is specious. And, a
2    current version, according to Defendant, has been provided to Plaintiff.
3                                    SANCTIONS
4         Plaintiff’s counsel is correct that at the discovery hearing on May 17,
5    2019, the Court put the parties on notice that if another unjustified discovery
6    dispute was brought to the Court, sanctions likely would issue. (ECF No. 31
7    at 3). Plaintiff brought this motion alleging that Defendant failed to make
8    required disclosures, to compel the re-deposition of certain witnesses and for
9    sanctions. Had Plaintiff been successful, Defendant would have faced
10   sanctions under Rule 37(a)(5) or under Rule 37(c)(1). Rule 37(c)(1) comes into
11   play when a party attempts to use a witness or evidence that it was required
12   to disclose but did not. This is not that scenario. What we have here is a
13   motion to compel and for sanctions under Rule 37(a)(3)(A).
14        When a motion to compel under this rule is denied, the Court is
15   required to consider sanctions against the party who brought the motion to
16   compel. Rule 37(a)(5)(B), Fed. R. Civ. P., provides that the Court,
17        must, after giving an opportunity to be heard, require the movant,
          the attorney filing the motion, or both to pay the party … who
18        opposed the motion its reasonable expenses incurred in opposing
19        the motion, including attorney’s fees. But the Court must not
          order this payment if the motion is substantially justified or other
20        circumstances make an award of expenses unjust.
21
          The Court cannot say, as a matter of law, that this motion was
22
     substantially justified or that an award of expenses would be unjust.
23
     Accordingly, sanctions must be considered.
24
                            CONCLUSION AND ORDER
25
          As presented in this Joint Motion, Plaintiff’s motion to compel and for
26
     sanctions is DENIED. The Court ORDERS:
27

                                            5
                                                                    18-cv-1951-GPC-MDD
1        1. Defendant may move the Court for recovery of its reasonable costs
2           and attorney’s fees incurred in defending this motion. Such motion
3           is to be filed no later than July 5, 2019.
4        2. Plaintiff may respond to any such motion brought by Defendant no
5           later than July 12, 2019. After receipt of the briefing papers, the
6           Court will determine whether to have a hearing or rule on the
7           papers.
8        SO ORDERED.
9    Dated: June 21, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                            6
                                                                   18-cv-1951-GPC-MDD
